DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew H. Velzen on 05/02/2022.

The application has been amended as follows: 
Claims:
1. (Currently Amended) A system for measurement of at least one sample, comprising: 
at least one sensor having at least one sensor surface; 
at least one flow cell which is in liquid contact with 
wherein the at least one flow cell comprises: 
a flow cell inlet connected to an inlet port of an upstream part of the flow cell; and 
a flow cell outlet connected to an outlet port of a downstream part of the flow cell; 
sampling means connected via first tubing to the flow cell inlet, wherein the sampling means is configured to supply at least one sample and separation fluid to the first tubing filled with a buffer such that the at least one sample is separated from the buffer by the separation fluid; 
handling means configured to handle the separation fluid upstream of the at least one sensor surface of the at least one sensor, wherein the handling means comprises an inlet parking line connected at a first connection to the first tubing between the sampling means and the flow cell inlet for handling the separation fluid upstream of the at least one sensor surface; and 
transport means connected via second tubing to the flow cell outlet, 
wherein the transport means is connected to the flow cell inlet via the inlet parking line, 
wherein the transport means is configured to transport the at least one sample, the separation fluid, or the buffer through the first tubing, the second tubing, and the at least one flow cell, and 
wherein the handling means is configured to remove the separation fluid from in between the at least one sample and the buffer from the first tubing in the upstream part of the flow cell.  

11. - 18. (Canceled). 

Allowable Subject Matter
Claims 1-6, 8-10, 19 & 20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed system for measurement of at least one sample as recited in claim 1.  The closest prior art to the Applicants’ claimed invention is Engbers et al. (WO 2012/045325).
However, the prior art fail to teach or fairly suggest the Applicants’ claimed system for measurement of at least one sample, comprising: at least one sensor having at least one sensor surface; at least one flow cell which is in liquid contact with the at least one sensor surface, wherein the at least one flow cell comprises: a flow cell inlet connected to an inlet port of an upstream part of the flow cell; and a flow cell outlet connected to an outlet port of a downstream part of the flow cell; sampling means connected via first tubing to the flow cell inlet, wherein the sampling means is configured to supply at least one sample and separation fluid to the first tubing filled with a buffer such that the at least one sample is separated from the buffer by the separation fluid; handling means configured to handle the separation fluid upstream of the at least one sensor surface of the at least one sensor, wherein the handling means comprises an inlet parking line connected at a first connection to the first tubing between the sampling means and the flow cell inlet for handling the separation fluid upstream of the at least one sensor surface; and transport means connected via second tubing to the flow cell outlet, wherein the transport means is connected to the flow cell inlet via the inlet parking line, wherein the transport means is configured to transport the at least one sample, the separation fluid, or the buffer through the first tubing, the second tubing, and the at least one flow cell, and wherein the handling means is configured to remove the separation fluid from in between the at least one sample and the buffer from the first tubing in the upstream part of the flow cell.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798